Citation Nr: 1101931	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased disability evaluation for 
dysthymic disorder with depression, currently rated as 30 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for an 
ulcer, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to November 1987 
and from August 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located Louisville, 
Kentucky.  

The issue of entitlement to service connection for PTSD is 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran of the need for 
further action.  


FINDINGS OF FACT

1.  The Veteran's ulcer disease results in almost continuous 
moderate manifestations. 

2.  The veteran's dysthymic disorder with depression does not 
result in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for a 
duodenal ulcer disease have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic 
Codes 7305 (2010).

2.  The criteria for evaluation in excess of 30 percent for 
dysthymic disorder with depression have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9433 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).


Ulcer

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 percent 
rating.  Moderately severe duodenal ulcer, with less than severe 
disability, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a year is 
evaluated as 40 percent disabling.  Moderate duodenal ulcer, with 
recurrent episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations warrants a 20 percent rating.  Mild impairment, 
with recurring symptoms once or twice yearly warrants a 10 
percent disability evaluation.  38 C.F.R. § 4.114, Code 7305.

Treatment records received in conjunction with the Veteran's 
claim reveal that he takes medication on a regular basis to 
control his ulcer.  

The Veteran was afforded a VA examination in April 2008.  At the 
time of the examination, the Veteran reported having discomfort 
in his stomach area.  He was noted to be being treated at the 
Kentucky State Reformatory.  The symptoms were found to be 
intermittent with remissions.  The Veteran took 150 milligrams of 
Zantac three times per day as needed and Rolaids as needed.  He 
reported having occasional dark stool if he took Ibuprofen and 
aspirin for degenerative disc disease of the low back and neck 
pain.  

Physical examination revealed the abdomen had mid-epigastric mild 
tenderness to palpation.  Bowel sounds were normal and there was 
no rebound or guarding.  The abdomen was soft and nondistended.  
The examiner indicated that there were moderate effects on daily 
activity.  He stated that the Veteran's duodenal ulcer had a 
moderate effect on exercise, recreation, and feeding.  He also 
noted that the abdominal pain occasionally disturbed the 
Veteran's sleep.  He further reported that the Veteran would have 
to stop certain recreational activities or certain classes he was 
taking at the correctional facility due to his ulcer.  

Based upon the findings made at the time of the April 2008 VA 
examination, the Board finds that the symptomatology associated 
with the Veteran's ulcer more closely approximates the criteria 
for a 20 percent disability evaluation.  The Veteran takes 
medication for his ulcer.  It has also been noted to have 
moderate impact on a number of his activities of daily.  
Furthermore, it has caused him to stop certain recreational 
activities and classes.  As such, the symptomatology more closely 
resembles continuous moderate manifestations.  

Moderately severe duodenal ulcer with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year has not been demonstrated, nor has the veteran 
alleged such symptoms.  Furthermore, in his most recent 
correspondence, the Veteran indicated that he desired having a 20 
percent disability assigned for his ulcer.  


Dysthymic Disorder with Depression

A dysthymic disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9433.  That Diagnostic Code provides a 30 percent 
evaluation for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9433.

The Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 
4.125(a), 4.130 (2010).  GAF scores ranging between 81 and 90 
reflect absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved in 
a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or concerns, 
(e.g., an occasional argument with family members).  Scores 
ranging between 71 to 80 reflect symptoms that are transient and 
expectable reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

Private treatment records obtained in conjunction with the 
Veteran's claim reveal that at the time of a November 2006 
evaluation, the Veteran was alert and his appearance was normal.  
Psychomotor activity was also found to be normal.  The Veteran's 
attitude was cooperative and his mood was normal.  His affect was 
constricted but his speech was normal.  He denied any suicidal or 
homicidal ideation.  His thoughts were coherent and logical.  He 
denied any current visions and stated that he was in control of 
the voices that he heard and they did not influence his actions.  
His judgment was reasonable and his insight was full.   

At the time of a January 2007 visit, the Veteran was noted to be 
alert and his appearance was normal.  His attitude was 
cooperative and his mood was normal.  Affect was described as 
euthymic.  The Veteran's speech was normal and he denied any 
suicidal or homicidal ideation.  Thought was coherent and 
logical.  His insight was full.  

During an April 2007 visit, the Veteran was again noted to be 
alert and to have a normal appearance.  His psychomotor activity 
was normal and his attitude was cooperative.  The Veteran 
described his mood as up and down.  His affect was constricted 
and he denied suicidal and homicidal ideation.  The Veteran had 
nightmares.  His judgment was described as reasonable and his 
insight was full.  

During a July 2007 visit, the Veteran was noted to be alert and 
his appearance was normal as was psychomotor activity.  His 
attitude was cooperative and his speech was normal.  The 
Veteran's affect was described as constricted.  As to his mood, 
the Veteran reported that sometimes he felt really good and other 
times he was down in the dumps.  The Veteran denied suicidal or 
homicidal ideation.  His thoughts were coherent and logical.  His 
judgment was reasonable and his insight was full.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in April 2008.  The examiner noted that the 
examination was conducted at the Kentucky Correctional facility.  
He indicated that the Veteran had been residing on the 
psychiatric unit since 2001.  He was placed on the unit due to 
hallucinations that were commanding him to kill his roommate.  He 
noted that a review of the treatment records from this facility 
revealed that the Veteran had been diagnosed as having a 
psychotic disorder, NOS, and PTSD resulting from his military 
experiences.  The Veteran stated that the reason he was 
incarcerated was that he had a hallucination which commanded him 
to kill his girlfriend's sister's husband.  

The Veteran was noted to be on anti-psychotic and anti-anxiety 
medication.  The Veteran complained that he had difficulty 
sleeping and recurrent episodes of depression.  He reported that 
lately he had been doing okay.  He had not had a visual 
hallucination in six months but continued to have auditory 
hallucinations 3 to 4 times per week.  

Psychiatric examination revealed that the Veteran's general 
appearance was clean and he was neatly groomed.  He was also 
appropriately dressed.  Psychomotor activity was unremarkable as 
was speech.  The Veteran was friendly, relaxed and attentive.  
His affect was normal but his mood was anxious.  He was able to 
do serial seven's and could spell a word forwards and backwards.  
The Veteran was noted to be unable to complete the serial seven 
tasks, which appeared to be related to anxiety.  He was oriented 
to person, place, and time.  Thought process and content were 
unremarkable.  He had no delusions.  As to judgment, he 
understood the outcome of his behavior.  His intelligence was 
average.  As to insight, the Veteran understood when he had a 
problem.  

The Veteran indicated that he slept around 3 to 4 hours per 
night.  He stated that he had difficulty falling asleep about 
once a month due to worry about current stressors.  The Veteran 
reported experiencing nightmares three times per week which would 
interrupt his sleep.  He had persistent auditory hallucinations 
but he did not have inappropriate behavior.  He was able to 
interpret proverbs appropriately.  He did not have ritualistic or 
obsessive behavior.  There was no presence of suicidal or 
homicidal thoughts.  The Veteran had good impulse control and no 
episodes of violence.  He was able to maintain minimum hygiene.  
The Veteran had panic attacks, which included chest tightness, 
about once a month.  Remote, recent, and immediate memory were 
normal.  

The Veteran reported having a sporadic work history prior to 
being incarcerated in 1998.  He indicated that he had difficulty 
maintaining employment prior to incarceration due to his ulcer, 
chronic leg pain, and sleep impairment.  

The examiner rendered diagnoses of psychotic disorder, NOS, and 
anxiety disorder, NOS.  He assigned a GAF score of 60.  As to 
occupational/academic impairment, the examiner noted that the 
Veteran had occasional panic attacks and stated that social 
anxiety would likely impair attention and concentration at the 
moderately severe level.  He reported that the Veteran stated 
that these difficulties interfered with his ability to focus in 
training classes and he sometimes missed classes due to his lack 
of sleep (related to anxiety symptoms).  The Veteran's psychotic 
symptoms appeared to be largely managed by medication.  He 
maintained a relationship with his mother, son, and step son, 
talking to them at least once per week.  He had limited social 
relationships with other inmates but his involvement with hobbies 
and activities appeared to be intact.  The examiner noted that 
the Veteran's psychotic symptoms were largely managed by his 
medications.  He had no symptoms of depression at the time of the 
examination.  The Veteran reported having panic attacks about 
once a month which were due to thoughts about the military.  He 
was noted to be anxious throughout the interview.  The examiner 
indicated that the Veteran's mental disorders did not result in 
deficiencies in judgment, thinking, family relations, work, mood 
or school.  

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational and social impairment equivalent to that 
which would be caused by those listed in the rating criteria the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, at 442.

The evidence of record does not show the Veteran to have 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; difficulty 
in understanding complex commands; impairment of short-and-long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

The Veteran has not been found to be inappropriately dressed or 
groomed at the time of any outpatient visit or examination. There 
has also been no neglect of personal hygiene noted at anytime. 
The Veteran has also not reported having panic attacks on a 
weekly basis. There have also been no findings of irregular 
speech on any examination or in any treatment record and the 
Veteran's thought process has been described as logical and 
coherent and/or unremarkable.  Objective medical findings did not 
reveal any evidence of difficulty understanding complex commands 
or major problems with concentration or memory disturbances.  
Impairment of short and long term memory has also not been 
demonstrated and the Veteran's insight and judgment have been 
described as no less than full and reasonable.

The Veteran has also been found to be alert and oriented. As to 
disturbances of motivation and mood, the Board notes that the 
Veteran has been found to be, and has been described as, up and 
down and anxious; however, there has been no demonstration that 
he is unable to control his anger or that it has led to any 
episodes of rage or incidents where he has recently hurt himself 
or others.

In addition, at the time of the Veteran's most recent VA 
examination, he was assigned a GAF score of 60.  As noted above, 
such a score reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).

The Veteran continues to maintain contact with his mother, step 
son, and son on a weekly basis even while incarcerated.  The 
examiner has indicated that his psychiatric difficulties do not 
have any effect on his hobbies and activities.  As the Veteran 
has been incarcerated since 1998, he does not have any recent 
employment history; however, the April 2008 examiner indicated 
that Veteran's mental disorders did not result in deficiencies in 
work or school. 

The weight of the evidence is to the effect that the Veteran has 
few of the symptoms contemplated in the criteria for an 
evaluation in excess of 30 percent, and has social and 
occupational impairment that is at worst in the moderate range.  
He has not met or approximated the criteria for an evaluation in 
excess of 30 percent.




Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's service-connected disabilities and their 
manifestations, as discussed above, are contemplated in the 
rating schedule.  The disabilities have also not required any 
recent periods of hospitalization.  There has also been no 
demonstration that they would interfere with the Veteran's 
ability to maintain employment.  No other exceptional factors 
have been reported.

As such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in a September 2007 letter, the RO provided the Veteran with 
notice that informed him of the evidence needed to substantiate 
his claim.  The letter also told him what evidence he was 
responsible for obtaining and what evidence VA would undertake to 
obtain.  The letter also told him to submit relevant evidence in 
his possession.  In this case, the Veteran was also provided with 
notice as to the disability rating and effective date elements of 
the claim in the September 2007 letter. 

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  The Veteran has also been afforded 
a VA examination.  The history, physical examination, and test 
results from the examination provide a sufficient basis in order 
to properly rate the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and his testimony at a hearing if so 
desired.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the appeal.  
Based upon the foregoing, the duties to notify and assist the 
Veteran have been met, and no further action is necessary to 
assist the Veteran in substantiating this claim.


ORDER

A 20 percent disability evaluation for an ulcer is granted.  

An disability evaluation in excess of 30 percent for dysthymic 
disorder with depression is denied.  


REMAND

With regard to the claim of service connection for PTSD, the 
Board notes that treatment records associated with the claims 
folder from the Kentucky Correctional facility reveal that the 
Veteran has been diagnosed as having PTSD on numerous occasions 
related, in part, to his Gulf War service.  

The Board notes that at the time of the Veteran's April 2008 VA 
examination, Axis I diagnoses of psychotic disorder, NOS, and an 
anxiety disorder, NOS, were rendered.  The examiner, while noting 
that the Veteran had been diagnosed as previously having PTSD due 
to military experiences at the treatment center for the Kentucky 
Correctional facility, did not address why a diagnosis of PTSD 
was not appropriate at the time of the examination.  The examiner 
specifically indicated that he had not been asked to render any 
opinions.  

The Board notes that establishing service connection for PTSD 
requires specific findings.  These are (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f).  
The diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  Id. 
See also 38 C.F.R. § 4.125(a).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does 
not establish that a veteran engaged in combat with the enemy.  
Id.  Whether the veteran engaged in combat with the enemy is 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  West v. Brown, 7 Vet. 
App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

In light of the amendment to VA regulations discussed above, the 
Board finds that a remand is necessary to afford the Veteran a VA 
examination with a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with whom VA has contracted.  This 
examiner is asked to render an opinion as to whether it is at 
least as likely as not (50% or greater) that:

1) the Veteran experienced, witnessed, or was confronted by an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, and the Veteran's response to that event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror;

2) that the claimed stressor is adequate to support a diagnosis 
of PTSD; and

3) that the Veteran's symptoms are related to the claimed 
stressor.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of PTSD 
which may be present.  The claims file must 
be made available to and reviewed by the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the examination 
with consideration of the current criteria 
for PTSD.  The examination report should 
include a detailed account of all pathology 
present.

As it relates to the claim of service 
connection for PTSD, the VA examiner is 
asked to render an opinion as to whether it 
is at least as likely as not (fifty percent 
or greater) that: 1) the Veteran 
experienced, witnessed, or was confronted 
by an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; 2) that the 
claimed stressor is adequate to support a 
diagnosis of PTSD; and 3) that the 
Veteran's symptoms are related to the 
claimed stressor.  The report of 
examination should include the rationale 
for all opinions expressed.

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If any benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations, including the new regulations 
concerning PTSD, and afforded an 
opportunity to respond before the record is 
returned to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


